Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: Yanagidate (US 2009/0213973) discloses a physical layer device (Figure 2: Receiver 2), comprising: an input configured to receive a signal including a plurality of symbols from a shared transmission medium (Figure 2, Signals are received from the transmitter 1 in receiver 2.); and a device configured to perform a method of selecting a sample phase of a signal from a plurality of different sample phases (Figure 3: clock regeneration circuit 5) comprising: sample the signal using a plurality of different sample phases to obtain sample values of each of the plurality of symbols at each of the plurality of different sample phases (Paragraph 0043: communication data is supplied to data latch 4 after being converted into a binary coded data signal. Paragraph 0036: Sampling of the communication data using a reference clock set at a frequency at a multiple of the symbol rate is performed. Figure 3: phase gate signal generation circuit 13. Paragraph 0047: The phase gate signal generation circuit 13 divides one symbol period, being a base period, into twelve partial phases.); determine an edge sample phase of the plurality of different sample phases responsive to the obtained sample values of each of the plurality of symbols at each of the plurality of different sample phases (Paragraph 0047: The phase gate signal generation circuit 13 divides one symbol period, being a base period, into twelve partial phases. Paragraph 0048: The AND gate block 9 detects in which phase the edge signal has occurred using the edge signal and the gate signal. The AND gate block 9 supplies the count up signals to edge number counters corresponding to each phase based on the detected result.); determine a center sample phase of the plurality of different sample phases responsive to the determined edge sample phase (Figure 3: Histogram calculation circuit 11; Figure 9. Paragraph 0081: according to the present environment, similarly to the first embodiment, the phase number corresponding to the center of the phase range formed by a plurality of phases with large detected edge counts is made the representative phase number. Figure 7 shows an example of the histogram where the largest number is at phase number 7, a middle phase of the 12 phases.); and use the determined center sample phase to determine values of each of the plurality of symbols (Figure 2: The clock generation circuit 5 provides a regenerated clock signal to D latch 4 and data processing circuit 7). Yanagidate further discloses computing a plurality of sums for each different one of the different sample phases. Figure 3 shows the 1st through 12th edge number counters. Though the reference does not recite determining an absolute value, these counters will be positive or have a zero value since they count the number of edge occurrences. This number will not be negative. Therefore, the counter values will be absolute values. Yanagidate does not recite the second computing step recited in the claims. Okamura (US 2006/0120496) discloses the receiving apparatus shown in figures 3 and 4. Figure 2 shows the multiphase clock signal for taking multiple samples of the transmitted data. A transition point is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/14/2022